              Case 5:19-cv-00242-HE Document 1 Filed 03/14/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

 R. ALEXANDER ACOSTA,
 SECRETARY OF LABOR, UNITED
 STATES DEPARTMENT OF LABOR,                                      CIV-19-242-HE
                                                CIVIL ACTION NO. ___________

      PLAINTIFF,
 v.

 SAMIR GHOSN, individually,
 and THE CHATEAU OF LAWTON, INC., COMPLAINT
 a corporation,

      DEFENDANTS.

       Plaintiff, R. Alexander Acosta, Secretary, United States Department of Labor, brings this

action under Sections 16 and 17 of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.

§§ 201-219 (“FLSA” or “the Act”) to enjoin Defendants from violating the provisions of sections

6, 7, 11, and 15 of the FLSA, 29 U.S.C. §§ 206, 207, 211 & 215, and to restrain Defendants from

withholding payment of minimum wage and overtime compensation due Defendants’ employees,

named in Exhibit 1, for the period of time between December 5, 2015, to the date of judgment,

together with an equal additional amount as liquidated damages. In support thereof, Plaintiff states

as follows:

                                         THE PARTIES

       1.       Plaintiff R. Alexander Acosta is the Secretary of Labor, United States Department

of Labor, and is authorized to enforce the provisions of the FLSA, and to recover back wages and

seek injunctive relief on behalf of employees employed in violation of the minimum wage,

overtime, and record keeping provisions of the FLSA. 29 U.S.C. §§ 206, 207, 211(c), 215(a)(2),

215(a)(5), and 217.

       2.       Defendant The Chateau of Lawton, Inc. (“Chateau”) is an Oklahoma corporation



                                                 1
             Case 5:19-cv-00242-HE Document 1 Filed 03/14/19 Page 2 of 6



that operates an assisted living facility in Lawton, OK, within the jurisdiction of this Court.

        3.      Defendant Samir Ghosn, an individual, resides in Oklahoma, within the jurisdiction

of this Court, and at all times hereinafter mentioned was the owner of Defendant Chateau of

Lawton, Inc. Defendant Ghosn acted directly or indirectly in the interest of the corporate Defendant

in relation to its employees by setting policies and procedures, making hiring, firing, discipline

and compensation decisions, and managing the day-to-day operations of the company. Samir

Ghosn is an employer as defined in §3(d) of the FLSA, 29 U.S.C. § 203(d).

                                       JURISDICTION AND VENUE

        4.      Jurisdiction of this action is conferred upon the Court by sections 16 and 17 of the

FLSA, 29 U.S.C. §§ 216, 217, and by 28 U.S.C. §§ 1331 and 1345.

        5.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 insofar as the

individual Defendant resides in this Judicial District and the corporate Defendant operates an

assisted living facility in this Judicial District.

                                     FLSA STATUTORY COVERAGE

        6.      At all times hereinafter mentioned, Defendants have been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)(A)

of the Act, 29 U.S.C. § 203(s)(1)(A), in that they have employees engaged in commerce and

employees handling, selling, or otherwise working on goods or materials that have been moved in

or produced for commerce by any person and in that they have an annual gross volume of sales

made or business done of not less than $500,000.

        7.      At all times hereinafter mentioned, Defendants were engaged in the operation of an

institution primarily engaged in the care of the sick and/or aged who reside on the premises of such

institution under Section 3(s)(1)(B).



                                                      2
             Case 5:19-cv-00242-HE Document 1 Filed 03/14/19 Page 3 of 6



       8.      At all times hereinafter mentioned, Defendants and related entities also operate as

an enterprise within the meaning of section 3(r) of the Act, 29 U.S.C. § 203(r). Defendant Ghosn

owns and operates Defendant Chateau, as well as several other entities, including: Promisecare

Hospice, Inc., Quantum Health Care, Inc., Brookridge, Inc., and Healthcare Management Group

of Lawton. These entities are engaged in the performance of related activities for a common

business purpose by providing services to the aged and infirm, and there is common control

through Defendant Ghosn who makes all policy, procedure, payroll, and personnel decisions for

all of the companies. Additionally, there is a unified operation using the same facility, personnel,

supplies, and management.

                                             BACKGROUND

       9.      Plaintiff investigated Defendant Ghosn’s Brookridge assisted living facility in

2011. As a result of that investigation, Plaintiff discovered overtime violations related to automatic

meal deductions for meal periods when employees were not relieved from duty. Defendant Ghosn

agreed to pay back wages to his employees a result of the violations. He also agreed to future

compliance with the FLSA.

       10.     Plaintiff opened the investigation of Chateau, which is the subject of this lawsuit,

in August 2017.

                                   MINIMUM WAGE VIOLATIONS

       11.     Plaintiff’s second investigation revealed that Defendants willfully violated the

provisions of sections 6 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206, 215(a)(2) by employing

certain of their employees in an enterprise engaged in commerce without compensating said

employees wages at rates not less than the federal minimum wage. Defendants violated the

minimum wage requirements of the FLSA by improperly classifying an employee as exempt who



                                                  3
              Case 5:19-cv-00242-HE Document 1 Filed 03/14/19 Page 4 of 6



did not meet the minimum weekly threshold of $455.00 for a salaried employee. Based on the

number of hours worked by this employee, the hourly rate was below minimum wage.

        12.     Defendants’ violation of the minimum wage requirements of the FLSA was willful.

Plaintiff explained to Defendants the FLSA’s requirements, including Defendants’ obligation to

comply with the FLSA’s minimum wage provisions, after the first investigation. Under 29 U.S.C.

§ 255(a), a three-year statute of limitations period applies due to the willful nature of the violations.

                                        OVERTIME VIOLATIONS

        13.     The second investigation also revealed that Defendants willfully violated the

provisions of sections 7 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 207, 215(a)(2) by employing

certain of their employees in an enterprise engaged in commerce without compensating said

employees overtime wages for hours worked in excess of forty (40) hours in a workweek.

Defendants violated the FLSA’s overtime provisions by: (i) making improper deductions for hours

worked for meal periods that were routinely interrupted; (ii) misclassifying non-exempt employees

as exempt and paying straight time for overtime hours worked; (iii) improperly converting hours

worked to decimals on payroll (which resulted in shorting employees’ hours); and (iv) failing to

included non-discretionary bonuses into employees’ regular rates. Defendants also would

occasionally neglect to change the overtime rate of pay when employees received a raise. This

resulted in underpayments of overtime.

        14.     Defendants’ violation of the overtime requirements of the FLSA was willful.

Plaintiff explained to Defendants the FLSA’s requirements, including Defendants’ obligation to

comply with the FLSA’s overtime provisions, after the first investigation. Under 29 U.S.C. §

255(a), a three-year statute of limitations period applies due to the willful nature of the violations.




                                                   4
             Case 5:19-cv-00242-HE Document 1 Filed 03/14/19 Page 5 of 6



                                 RECORD KEEPING VIOLATIONS

       15.     Defendants, employers subject to the provisions of the FLSA, willfully violated the

provisions of sections 11(c) and 15(a)(5) of the FLSA in that they failed to make, keep, and

preserve adequate and accurate records of employees and the wages, hours and other conditions

and practices of employment maintained by them as prescribed by regulations duly issued pursuant

to authority granted in the FLSA and found in 29 C.F.R. Part 516. Specifically, Defendants failed

to make, keep or preserve accurate records of hours worked by non-exempt employees. In addition,

posters were not displayed at the workplace as required by the FLSA.

                                       PRAYER FOR RELIEF

       16.     As a result of the violations alleged above, unpaid minimum wage and overtime

compensation is owing from Defendants to certain of Defendants’ present and former employees

including but not limited to those persons specifically named in Exhibit 1, and incorporated herein

by reference December 5, 2015 to December 1, 2017.

       17.     Inasmuch as the violations continued after Plaintiff’s investigation, additional

amounts for unpaid minimum wage and overtime compensation accruing for certain of these

employees and for employees who are not presently known to Plaintiff in amounts presently

unknown to Plaintiff from December 2, 2017 to the present.

       18.     Defendants have violated the FLSA. An order enjoining the alleged violations and

restraining the withholding of unpaid minimum wage and overtime compensation found to be due

the employees is specifically authorized by section 17 of the FLSA, 29 U.S.C. § 217. In addition, a

judgment for liquidated damages, in an amount equal to the unpaid minimum wage and overtime

compensation, is specifically authorized by section 16 of the FLSA, 29 U.S.C. § 216(c).

       WHEREFORE, cause having been shown, Plaintiff prays for judgment against Defendants



                                                5
              Case 5:19-cv-00242-HE Document 1 Filed 03/14/19 Page 6 of 6



as follows:

       A.       For an order pursuant to section 17 of the FLSA permanently enjoining and

restraining Defendants, their officers, agents, servants, employees, and those persons in active

concert or participation with Defendants, from violating sections 6, 7, 11(c), 15(a)(2), and 15(a)(5)

of the FLSA;

       B.       For an order pursuant to section 16(c) of the FLSA requiring Defendants to pay

Plaintiff a sum equal to the unpaid minimum wage and overtime compensation due Defendants’

employees for the periods from December 5, 2015 to December 1, 2017; and such additional

amounts as may be found by this Court to be due for the period from December 2, 2017, until the

date of judgment; and for equal additional amounts as liquidated damages;

       C.       In the event liquidated damages are not awarded, an order pursuant to section 17

enjoining and restraining Defendants from withholding payment of unpaid minimum wage and

overtime compensation due Defendants’ employees and pre-judgment interest computed at the

underpayment rate established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621;

       D.       A monetary award to Plaintiff for the costs of this action; and

       E.       Such other and further relief as this Court deems just and appropriate.

Dated this 14th day of March, 2019.

                                       Respectfully submitted,

                                       Kate O’Scannlain, Solicitor of Labor
                                       James E. Culp, Regional Solicitor
                                       John Rainwater, Associate Regional Solicitor
                                       Lydia Tzagoloff, Wage Hour Counsel

                                       /s/ Karen E. Bobela
                                       _________________________________
                                       Karen E. Bobela, Trial Attorney
                                       United States Department of Labor
                                       Attorneys for Plaintiff

                                                  6
